DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krais et al. (US 2020/0036250).
Regarding claim 10, Krais teaches a rotor (1) of a motor, comprising: 
a rotating shaft (4), provided with at least one first liquid outlet (24); 
a first end plate (25, left), disposed on an outer wall of the rotating shaft (4) and perpendicular to the rotating shaft (4), wherein an inlet (15) of at least one third passageway (17) is provided on the first end plate (25), and in communication with the at least one first liquid outlet (24) of the rotating shaft (4); 
a second end plate (25, right), disposed on the outer wall of the rotating shaft (4) and perpendicular to the rotating shaft (4), wherein an outlet (18) of the at least one third passageway (17) is provided on the second end plate (25) and is configured to drain coolant from the at least one third passageway (17), wherein the coolant enters the at least one third passageway (17) through the at least one first liquid outlet (24) of the rotating shaft (4) and is drained through the outlet (18) of the at least one third passageway (17); 
a plurality of lamination sheets ([0052]), disposed between the first end plate (25) and the second end plate (25), wherein at least one second through hole (23a, 23b) is provided on each of the plurality of lamination sheets, and forms the at least one third passageway (17); and

    PNG
    media_image1.png
    365
    690
    media_image1.png
    Greyscale

a flow distribution apparatus (5; FIG 5), having a hollow structure and located in the rotating shaft (4), wherein fastening components (10, 64) are disposed at two ends of an outer wall of the flow distribution apparatus (5), wherein the flow distribution apparatus (5) is connected to two ends of an inner wall of the rotating shaft (4) by using the fastening components (10, 64); 
wherein at least one first through hole (63) is provided on a side wall of the flow distribution apparatus (5); 
wherein an opening (65) is provided at one end of the flow distribution apparatus (5); 
wherein a first passageway (8) is formed between the opening (65) and the at least one first through hole (63); 
wherein a baffle plate (10, also a separation portion) is disposed between the at least one first through hole (63) in the flow distribution apparatus (5) and an end (4b) opposite to the first passageway (8); and 
wherein a second passageway is formed between the outer wall (11) of the flow distribution apparatus (5) and the inner wall of the rotating shaft (4), and the at least one first through hole (63) is configured to connect the first passageway (8) to the second passageway (FIG 5).

    PNG
    media_image2.png
    303
    696
    media_image2.png
    Greyscale

	Regarding claim 11/10, Krais was discussed above in claim 10. Krais further teaches wherein the at least one first liquid outlet (24) of the rotating shaft (4) is in communication with the second passageway and is configured to drain coolant from the second passageway; and wherein coolant flows into the second passageway through the first passageway (8) on the rotating shaft (4) and flows into the at least one third passageway (17) through the at least one first liquid outlet (24).
	Regarding claim 12/10, Krais was discussed above in claim 10. Krais further teaches wherein the fastening components (10, 64) are annular protrusions.
Regarding claim 13/10, Krais was discussed above in claim 10. Krais further teaches wherein comprise sealing rings (66).
Regarding claim 19/10, Krais was discussed above in claim 10. Krais further teaches wherein the baffle plate (10) is located at an end that is of the flow distribution apparatus (5) and that is opposite to the first passageway (65).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Krais et al. (US 2020/0036250) in view of Wagner et al. (US 8,970,074)
Regarding claim 14/10, Krais was discussed above in claim 10. Krais further teaches wherein a reinforcing component (68) is disposed on the outer wall of the flow distribution apparatus (5), and 
Krais fails to teach the reinforcing component is configured to connect to outer walls that are on two sides of the at least one first through hole that is on the flow distribution apparatus.
Wagner teaches the reinforcing component (fins) is configured to connect to outer walls that are on two sides of the at least one first through hole (300; FIG 4B) that is on the flow distribution apparatus (200).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Krais to incorporate Wagner to teach the reinforcing component is configured to connect to outer walls that are on two sides of the at least one first through hole that is on the flow distribution apparatus, for the advantages of having more reinforcing component to increase the strength of the structure to prevent damage.
Regarding claim 15/14, Krais was discussed above in claim 14. Krais fails to teach wherein the reinforcing component is a long-strip-shaped protrusion.
Wagner discloses the reinforcing component (fins) is a long-strip-shaped protrusion (FIG 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Krais to incorporate Wagner to teach the reinforcing component is a long-strip-shaped protrusion, allowing toe shaft to be mechanically coupled to a circular inner surface (such as rotor shaft hole or outer shaft) and providing space for coolant to flow between the protrusion.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krais et al. (US 2020/0036250) in view of Gerstler et al. (US 7,994,668).
Regarding claim 16/10, Krais was discussed above in claim 10. Krais fails to teach wherein a flow disturbing component is further disposed on the outer wall of the flow distribution apparatus.
Gerstler teaches wherein a flow disturbing component (180, 182, 184, 186, 188) is further disposed on the outer wall of the flow distribution apparatus (28).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Krais to incorporate Gerstler to teach wherein a flow disturbing component is further disposed on the outer wall of the flow distribution apparatus, for the advantages of increase flow disturbance to increase heat transfer to the coolant.
Regarding claim 17/16, Krais in view of Gerstler was discussed above in claim 16. While Gerstler does not explicitly disclose the flow disturbing component as a spherical protrusion, Gerstler discloses in col. 5 lines 23-28 “The shape may affect the flow of separation downstream…the shape of the edges may be hydrodynamically designed to reduce flow separation.”

    PNG
    media_image3.png
    152
    574
    media_image3.png
    Greyscale

	Thus, modifying the shape of the baffle would be an obvious design choice to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Krais in view of Gerstler, so that the flow disturbing component is designed to have the desired affect on the coolant flow.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krais et al. (US 2020/0036250) in view of Ronning et al. (US 2020/0227964).
Regarding claim 16/10, Krais was discussed above in claim 10. Krais fails to teach wherein a flow disturbing component is further disposed on the outer wall of the flow distribution apparatus.
Ronning teaches wherein a flow disturbing component (94) is further disposed on the outer wall of the flow distribution apparatus (56).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Krais to incorporate Gerstler to teach wherein a flow disturbing component is further disposed on the outer wall of the flow distribution apparatus, for the advantages of increase flow disturbance to increase heat transfer to the coolant ([0044]).
Regarding claim 18/16, Krais in view of Ronning was discussed above in claim 16. Ronning further teaches wherein the flow disturbing component (94) is in a helical shape (FIG 2).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834